DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 3/13/20 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a set of illumination devices” in claims 9, 16 and 18; “a set of imaging devices” in claims 9 and 16; “a second set of illumination devices” in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for evaluating…” in claims 9 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claims 1, 9 and 18 recite that “the chord forms a segment on the side surface of the wheel having a substantially constant height as the wheel moves along the path”. However, this limitation is not clear with respect to what the height is substantially constant? or “constant height” with respect to what?
b. Claim 16, line 2 recites “a set of illumination devices” and claim 18, line 2, depends on claim 16 recites “a set of illumination devices” which raises a question if they are the same or different?
c. Claims 2-8 and 10-15 and 19-20 are dependent from claims 1, 9 or 18; therefore, they are inherent the deficiency of claims 1, 9 or 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iler (US 10,866,195).
Regarding claims 1 and 9, figures 5-6 of Iler below discloses a wheel integrity monitoring system and a method of evaluating a wheel (10), the method comprising: using a set of illuminating devices (i.e., multiple light sources) (column 4, lines 1-4) for illuminating an area (19) in which a wheel (10)  is rotating (i.e., while the railcar 13 is in traveling) (column 3, lines 28-35), wherein the illuminating comprises emitting at least one sheet of light (43) substantially parallel to a surface of a path on which the wheel is moving (figure 5 and column 3, lines 36-55)), wherein each sheet of light (43) is configured to intersect a side surface (19) of the wheel (10) forming a chord on the side surface (figure 5) and intersect a tread surface (19) of the wheel (10) located on at least one side of the chord, obtaining image data for the wheel (10) as the wheel moves 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

	Iler does not teach that the chord forms a segment on the side surface of the wheel having a substantially constant height as the wheel moves along the path; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the device of Iler by controlling the chord so that it forms a segment on the side surface of the wheel having a substantially constant with respect to the rail as the wheel moves along the path. Thus, increase the accuracy of the measurement.
	Iler teaches the use of a plurality of light sources (column 4, lines 1-4) and does not explicitly teach the use of a plurality of detectors or cameras; however, Iler mentioned that the width of the image frame generated by the light detector (34) must be sufficiently large in order to encompass the entirety of the light path between the light source (32) and the rail (14) (column 12, lines 15-30). Thus, it would have been obvious 
Regarding claims 2 and 10, Iler teaches step of evaluating the side surface (19) of the wheel (10) based on the image data (see steps 1040 and 1050 of figure 9).
Regarding claims 3 and 11; figures 10-11 and 17 of Iler teaches that the illuminated area (43) has a length of at least one circumference of the wheel (10).
Regarding claims 4 and 12; Iler teaches step of evaluating includes evaluating a length of the chord (i.e., segment of the projection 43) (column 7, lines 45-53 and column 8, lines 14-37).
Regarding claims 5 and 13; Iler teaches that the image device (34) is arranged perpendicular with respect to the path through which the wheel (10) is moving. 
Iler does not teach that the image data is acquired by at least one imaging device oriented at an angle less than forty-five degrees with respect to a path through which the wheel is moving. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the mage device (34) of Iler so that the image device oriented at angle less than forty-five degrees with respect to a path through which the wheel is moving, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Regarding claims 6 and 14, Iler teaches that the plurality of images including the area of the tread surface (i.e., front surface 19) of the wheel (10) intersected by at least one of the set of lines of light (43) includes image data for substantially an entire 
Regarding claim 7, Iler teaches that the image data (figure 9) for the wheel (10) is obtained from multiple passes of the wheel (10) along a path (figure 5 and column 1, lines 35-43; column 2, lines 1-3 and column 6, lines 16-53).

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iler in view of Mian et al (US 7,564,569) (of record).
Regarding claims 8 and 15, Iler discloses all the features of the invention as mentioned above except the use of a diffuse radiation and wherein the imaging includes acquiring image data including a portion of the tread surface grazed by the diffuse radiation; however, such the feature is known in the art as taught by Mian et al.
Mian et al, from the same field of endeavor, figure 5 of Mian et al below discloses an optical wheel evaluation comprises a plurality of illumination device (94) for projecting light beam onto the wheel (60) and imaging device (96) for capturing the images of the wheel while moving through the rail (62). The illumination diffuse and substantially constant along distance R and the edge of rail wheel (60) (column 8, line 51 through column 9, line 11). 

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the light source of Iler by a diffuse light source of Mian et al because they are function in the same manner and they can be substitution one for another as suggested by Mian et al ((column 8, line 51 through column 9, line 11). 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian et al in view Takahashi et al (2014/0002641).


    PNG
    media_image4.png
    3300
    2560
    media_image4.png
    Greyscale

Mian et al does not explicitly teach that the image data includes a plurality of images acquired at distinct times when the wheel is located within the area; however, such the feature is known in the art as taught by Takahashi et al.

It would have been obvious to one having ordinary skill I the art before the effective filing date of the present invention to modify the invention of Mian et al, for example, rearrange the illumination devices and image devices so that the image data includes a plurality of images acquired at distinct times when the wheel is located within 
Regarding claim 17; Mian et al teaches that the image device (96) is arranged perpendicular with respect to the path through which the wheel (60) is moving. 
Mian et al does not teach that the image data is acquired by at least one imaging device oriented at an angle less than forty-five degrees with respect to a path through which the wheel is moving. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the mage device (34) of Mian et al so that the image device oriented at angle less than forty-five degrees with respect to a path through which the wheel is moving, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mian et al and Takahashi et al as applied to claims 16-17 above, and further in view of Iler.
Regarding claims 18 and 19, both Mian et al and Takahashi et al do not teach that the set of illumination devices emit at least one sheet of light configured to intersect a tread surface of the wheel as the wheel rotates.
Figures 5-6 of Iler above discloses a wheel integrity monitoring system and a method of evaluating a wheel (10), the method comprising: illuminating an area (19) in which a wheel (10)  is rotating (i.e., while the railcar 13 is in traveling) (column 3, lines 28-35), wherein the illuminating comprises emitting at least one sheet of light (43) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the illumination devices of Mian et al by project a sheet of light as taught by Iler instead of using a plurality of lines of light (100A-D) of Mian et al because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art. In addition, using a single sheet of light would reduce the cost of the device.
Regarding claim 20, Mian et al teaches step of valuating the side surface of the wheel based on the image data (see abstract and column 3, lines 48-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mian et al (2003/0072001) discloses a contactless wheel measurement system and method; however, Mian et al fails to disclose step of emitting at least one sheet of light substantially parallel to a surface of a path on which the wheel is moving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  May 3, 2021